FERGUSON, Judge.
An evidentiary hearing on a father’s petition for change of child custody was continued for the purpose of an investigation of the proposed new home of the custodial mother and minor children. The court stated that the hearing would resume upon receipt of the investigatory report. When the written report of the investigation was completed, the court considered it ex parte without another hearing, over the father’s objections, and denied the petition. That denial of a hearing is the main issue in this appeal.
When the trial court relies on investigative reports for the purpose of resolving a child custody dispute, due process requires that the parties be given an opportunity to review the reports and to present any evidence which might rebut the recommendations contained in the reports. Kern v. Kern, 333 So.2d 17 (Fla.1976).
*952The remaining point on appeal is affirmed on authority of Matilla v. Matilla, 474 So.2d 306 (Fla. 3d DCA 1985).
Affirmed in part, reversed in part, and remanded for an evidentiary hearing where the appellant/father may produce evidence to rebut the evidence and recommendations contained in the investigative report.